Title: To Thomas Jefferson from Joseph Wheaton, 29 July 1808
From: Wheaton, Joseph
To: Jefferson, Thomas


                  
                     Excellent Sir 
                     
                     Washington City July 29. 1808—
                  
                  The inclosed is the result of the defences in the cases between Gideon Granger Esqr. Post Master General, & myself in relation to the conveyance of the mail from this City to Coweta & from thence to Fort Stoddert, also from Nashville in Tennessee to New Orleans—and I trust Satisfactory to the government also when it is Considered it was an experiment to be made through a wilderness country 600 miles—the inactivity of Southern Charecter, and the Jealousy of the Indian— the total omission of any public agent to aid or countenance my exertions—I Shall retain your confidence in my fidility & zeal, and that you will admit that I am honest & faithful to the Constitution of this my own conscience asures me, and will be my consolation under any circumstances—I Submit then to you Sir to appreciate my toil, my dangers, my perplexities and anxieties, and the Ills I have Suffered, for attempting to execute a Service which I believed desirous to yourself, and highly useful to the country.
                  Let me intreat Sir the favor of your puting into the hands of that right honorable Gentleman Thomas M. Randolph Esqr. these papers, for him I have the most Sincere regard, & value his good opinion—he will know some of my anxieties—and perplexities, and Sure I am to Share the Sympathies of his benevolent Heart for the Ills I have received. 
                  I have the Honor to be Excellent Sir, faithfully your Obedient Servant
                  
                     Joseph Wheaton 
                     
                  
                Enclosure
                                                            
                     
                            Excellent Sir,
                            Washington, 18. July 1808—
                        
                     In a letter addressed to yourself I Stated that on a final Settlement of my public account, I had no doubt of the conclusion being Satisfactory to the Government, and honorable to myself—after this long delay in which I have pressed it with all the urgency in my power, have obtained the final result from the Gentlemen, to whom by a rule of court, And the mutual agreement of the post master General, & myself it has been Submitted—a coppy of which I have Obtained, and is verbatum as follows—
                     The Referrees and arbitrators in the cases in controversy, between Gideon Granger Esqr. as Post Master General of the U. States, and as Special agent of the President of the U. States, of the one part, and Joseph Wheaton of the other part, being by consent of parties clothed with equitable as well as legal powers, having heard the parties and fully considered their evidence & communications, —decide & advise as follows,
                     
                        
                           
                              
                              
                              
                              $ cts
                           
                           
                              1st
                              That the said Wheaton be allowed for opening the horse path from Athens to Fort Stoddert
                              }
                              600.00
                           
                           
                              2
                              For advances & expenditures made on & with a view to the execution of the contract for carrying the mail the Nashville & N. Orleans route
                              }
                              790.00
                           
                           
                              3d—
                              For disbursments and Personal Services made & rendered by him on the mail route from Appalache to Fort Stoddert
                              }
                              3,168.64
                           
                           
                              4.
                              The Said Referees further decide, that Said Wheaton has not complied with his contract for transporting the Mail from this City to Coweta from the 11th. of July 1806 to the 1st. of April 1807—
                              
                              
                           
                           
                              
                              Considering however, that there appears to have been no want of fidelity to the Government, on the part of the Said Wheaton, or of Zeal and personal attention to promote the views of the President, and the Post Master General under any of the Contracts entered into by him, but that he was prevented from completely or effectually doing so by Natural Impedements, combined probably with too rigid an economy in the compensation of his Subcontractions and agents; considering that this particular contract has not been annulled by the Post Master General under the power for so doing reserved therein; that there is no evidence of complaint actually having been made by the department of the Post Office against any Carrier of Said mail; and considering also that continued & Generally, weekly payments were made by the Department to Said Wheaton down to the 16th. February 1807, and for ought that appears to the referees, without any deduction being made or professed to be made, without claiming any penalty, or intimating that any penalty or deduction would be claimed the referees are therefore of opinion that no penalty or deduction as between this City and Appalache be executed for any failures during that part of the contract—term as antecedent to the Said 16th. February 1807:—but that the Post Master General, for any failures that may have occurred Since that period, make, if any Such deductions & exact Such penalties as equity and good Conscience will warrant, without any reference or view to the conduct or events of the former part of the contract term.—
                           
                           
                              5thly.
                              the referrees are further of opinion that if on a liquidation and Settlement of accounts upon the foregoing principles & data, a ballance Shall remain due to either party, Interest is to be allowed on Such ballance from the end of one month after the expiration of the Quarter, if the Settlement be Quarterly; and from the 1st. of May 1807 if the Settlement be general or in gross: provided, nevertheless, that in case a ballance Shall remain due the Post Master General, and that balance either in whole or in part, Shall consist of penalties & deductions, then no interest to be allowed on Such whole or part—
                           
                           
                              6thly.
                              all Suits to be discontinued and (unless otherwise mutually agreed by the parties) the costs of those that have arisen out of the Washington & Coweta Contract to be paid by Jos. Wheaton; the others by the Post Master General 
                           
                        
                     
                     
                        C Swann
                        
                        
                           signed
                            John P. Van Ness
                        
                     
                  
                  
               